United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 20-2802
                         ___________________________

                                      Larry Rice,

                        lllllllllllllllllllllPlaintiff - Appellant,

                                            v.

                            Interfood, Inc.; Tepco, B.V.,

                      lllllllllllllllllllllDefendants - Appellees.
                                       ____________

                    Appeal from United States District Court
                  for the Eastern District of Missouri - St. Louis
                                  ____________

                             Submitted: August 9, 2021
                              Filed: August 12, 2021
                                  [Unpublished]
                                  ____________

Before LOKEN, COLLOTON, and STRAS, Circuit Judges.
                          ____________

PER CURIAM.

       Missouri resident Larry Rice appeals following the district court’s1 dismissal
of his pro se diversity action. We conclude that the court did not err in accepting

      1
       The Honorable Henry E. Autrey, United States District Judge for the Eastern
District of Missouri.
jurisdiction, as the record sufficiently showed that the amount in controversy
exceeded $75,000, see 28 U.S.C. § 1332(a), and that the case was properly dismissed
for failure to state a claim and for insufficient service. We also conclude that the
district court did not abuse its discretion in imposing monetary sanctions based on its
findings that Rice’s claims were not warranted by existing law, and were presented
for the improper purpose of harassing defendants and needlessly increasing their costs
of litigation. See Fed. R. Civ. P. 11(c); Clark v. UPS, 460 F.3d 1004, 1008 (8th Cir.
2006); Carman v. Treat, 7 F.3d 1379, 1382 (8th Cir. 1993). Accordingly, we affirm.
See 8th Cir. R. 47B.
                         ______________________________




                                         -2-